Exhibit 10.1

FOURTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY

AGREEMENT AND OTHER LOAN DOCUMENTS

THIS FOURTH MODIFICATION TO AMENDED AND RESTATED BUSINESS LOAN AND SECURITY
AGREEMENT AND OTHER LOAN DOCUMENTS (this “Modification”), dated as of June 28,
2007, is made by and among (i) CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania
state chartered bank (“Citizens Bank”), acting in its capacity as the agent for
the Lenders (the “Agent”), having offices at 8521 Leesburg Pike, Suite 405,
Vienna, Virginia 22182; (ii) CITIZENS BANK, acting in its capacity as a Lender,
and each other “Lender” party to the hereinafter defined Loan Agreement (each, a
“Lender” and collectively, the “Lenders”); and (iii) ICF CONSULTING GROUP, INC.,
a Delaware corporation (the “Primary Operating Company”), ICF INTERNATIONAL,
INC., a Delaware corporation (the “Parent Company”), and each other “Borrower”
party to the Loan Agreement (together with the Primary Operating Company and the
Parent Company, each, a “Borrower” and collectively, the “Borrowers”), each
having offices at 9300 Lee Highway, Fairfax, Virginia 22031. Capitalized terms
used but not defined herein shall have the meanings attributed to such terms in
the Loan Agreement.

WITNESSETH THAT:

WHEREAS, pursuant to the terms of a certain Amended and Restated Business Loan
and Security Agreement dated as of October 5, 2005 (as amended, modified or
restated from time to time, the “Loan Agreement”), by and among the Borrowers,
the Agent and the Lenders, the Borrowers originally obtained loans and certain
other financial accommodations (collectively, the “Loan”) from the Lenders in
the aggregate maximum principal amount of Seventy-five Million and No/100
Dollars ($75,000,000.00) comprised of (a) Facility A in the maximum principal
amount of Forty-five Million and No/100 Dollars ($45,000,000.00), (b) Facility B
in the original principal amount of Twenty-two Million and No/100 Dollars
($22,000,000.00), and (c) Facility C in the original principal amount of Eight
Million and No/100 Dollars ($8,000,000.00); and

WHEREAS, the Loan is evidenced by the Notes and secured by, among other things,
the collateral described in the Loan Agreement; and

WHEREAS, pursuant to the terms of a certain First Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of March 14, 2006, the Lenders agreed to a temporary allowance of up to Six
Million and No/100 Dollars ($6,000,000.00) for over-advances for the benefit of
the Borrowers; and

WHEREAS, pursuant to the terms of a certain Second Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of August 25, 2006, the maximum principal amount of Facility A was increased
from Forty-five Million and No/100 Dollars ($45,000,000.00) to Sixty-five
Million and No/100 Dollars ($65,000,000.00), and ICF International consummated
an initial public offering of its common stock, the proceeds of which were used,
in part, to repay all amounts then outstanding and unpaid under Facility A,
Facility B, Facility C and the Swing Line Facility; and

WHEREAS, pursuant to the terms of a certain Third Modification to Amended and
Restated Business Loan and Security Agreement and Other Loan Documents dated as
of December 29, 2006, the Agent and the Lenders agreed to modify certain
provisions of the Loan Agreement, including without limitation, provisions
pertaining to pricing, interest rate protection arrangements and other
provisions more particularly described therein; and



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have now requested that the Agent and the Lenders
(a) consent to the Borrowers’ proposed acquisition (the “Z-Tech Acquisition”) of
Z-Tech Corporation, a Maryland corporation (“Z-Tech”) pursuant to that certain
Share Purchase Agreement of even date herewith (the “Z-Tech Acquisition
Agreement”), by and among the Parent Company, the Primary Operating Company and
the shareholders of Z-Tech, (b) increase the maximum principal amount of
Facility A by Thirty Million and No/100 Dollars ($30,000,000.00), the proceeds
of which will be used, in part, to finance the acquisition of Z-Tech and the
transactional costs and expenses related thereto, (c) increase the maximum
principal amount of the Swing Line Facility by Ten Million and No/100
($10,000,000.00), and (d) amend certain other terms and provisions set forth in
and/or contemplated by the Loan Agreement; and

WHEREAS, the Agent and the Lenders have agreed to grant the Borrowers’ request,
subject to the terms and conditions set forth herein; and

WHEREAS, the Borrowers, the Agent and the Lenders desire to enter into this
Modification to memorialize the agreements and understanding of the parties with
respect to the foregoing matters, as hereinafter provided.

NOW THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Recitals. The foregoing recitals are hereby incorporated herein by this
reference and made a part hereof, with the same force and effect as if fully set
forth herein.

2. Loan Increase; Promissory Notes.

(A) Subject to the terms and provisions set forth in this Modification, (i) the
Facility A Commitment Amount is hereby increased from Sixty-five Million and
No/100 Dollars ($65,000,000.00) to Ninety-five Million and No/100 Dollars
($95,000,000.00); and (ii) the Swing Line Commitment Amount is hereby increased
from Ten Million and No/100 Dollars ($10,000,000.00) to Twenty Million and
No/100 Dollars ($20,000,000.00).

(B) Simultaneously with the execution and delivery of this Modification, the
Borrowers shall execute and deliver to the Agent, in form and substance
reasonably satisfactory to the Agent and its counsel: (a) one or more note
modification agreements and/or substitute promissory notes with respect to
Facility A and the Swing Line Facility, which shall evidence the changes to the
principal amount of the Facilities, as described in this Modification, as well
as the changes to each of the Facility A Note and the Swing Line Facility Note
and the schedules of repayment thereof; (b) an opinion of counsel; (c) certified
resolutions and consents, authorizing the increase to the Commitment Amount and
related matters; (d) UCC, judgment and tax lien search results, showing no
intervening liens; and (e) such other documents, instruments and agreements as
the Agent and/or the Lenders may reasonably request.

(C) Each of the parties hereto acknowledges and agrees that: (i) any and all
collateral securing the Obligations in whole or in part shall secure the
Obligations, as increased, expanded and extended pursuant to this Modification,
and all Loan Documents are hereby deemed amended accordingly; and (ii) the
additional Loan proceeds of Facility A and the Swing Line Facility made
available pursuant to this Modification shall be advanced from time to time in
accordance with the Loan Agreement.

 

2



--------------------------------------------------------------------------------

3. Definitional Amendments.

The definitions of “Commitment Amount”, “Facility A”, “Facility A Commitment
Amount”, “EBITDA”, “Loan”, “Permitted Foreign Bank Accounts”, “Swing Line
Commitment” and “Swing Line Commitment Amount” set forth in the section of the
Loan Agreement titled “Certain Definitions” are hereby deleted in their entirety
and replaced with the following:

““Commitment Amount” shall mean the Facility A Commitment Amount, or if the
maximum aggregate commitment of the Lenders hereunder is reduced pursuant to the
terms of this Agreement, such lesser amount.

“EBITDA” shall mean, with respect to the Borrowers for any period of
determination, net income, plus interest expense, plus federal, state and local
income taxes, plus depreciation expense, plus amortization expense, plus all
Agent-approved non-cash, non-recurring charges against income, plus any non-cash
charges related to stock and stock-option compensation, plus funds paid from the
IPO proceeds for the exit bonus pool (up to $3,000,000) and minus any non-cash
gain (to the extent included in determining net income), all as determined on a
consolidated basis in accordance with GAAP. Additionally, EBITDA shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to the Agent,
to include, as of the first day of any applicable period, any acquisitions and
dispositions of assets permitted under the Loan Agreement, including, without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses of any such permitted acquisitions and asset dispositions consummated
during such period calculated on a basis consistent with GAAP and Regulations
S-X of the SEC Act, or as approved by the Agent.

“Facility A” shall mean the revolving credit facility being extending pursuant
to this Agreement on the basis of Eligible Billed Government Accounts
Receivable, Eligible Billed Commercial Accounts Receivable and Eligible Foreign
Accounts Receivable, in the maximum principal amount of the Facility A
Commitment Amount, with a sub-limit of Five Million and No/100 Dollars
($5,000,000.00) for Letters of Credit.

“Facility A Commitment Amount” shall mean Ninety-five Million and No/100 Dollars
($95,000,000.00), or if such amount shall be reduced pursuant to this Agreement,
such lesser amount.

“Loan” and “Loans” shall mean, individually or collectively as the context may
require, the loan and loans made by the Lenders to the Borrowers in the
aggregate maximum principal amount of the Facility A Commitment Amount, or so
much thereof as shall be advanced or readvanced from time to time, which are
represented by the Facilities, and which are evidenced by, bear interest and are
payable in accordance with the terms and provisions set forth in the Notes.

“Permitted Foreign Bank Accounts” shall mean any and all of the bank accounts
described on Schedule E hereto, together with any and all other foreign bank
accounts approved from time to time by the Agent in writing; provided that each
such bank account (a) has been established by and in the name of a Borrower,
(b) is located outside of the United States of America, (c) is used solely for
the collection of Receivables, payment of Ordinary Course Payments

 

3



--------------------------------------------------------------------------------

and other general operating purposes, (d) is not subject to any lien, claim,
charge or encumbrance (other than (i) the security interests granted to the
Agent under this Agreement or any other Loan Document, and (ii) normal and
customary rights of set off or similar rights (of the financial institution
maintaining such account), but only if such rights may be exercised solely for
past due fees, charges and expenses arising from the general administration of
such bank account, (e) if required by the Agent, is subject to a control
agreement or blocked account agreement, in form and substance reasonably
satisfactory to the Agent, and (f) if not subject to a control agreement or
blocked account agreement, in form and substance reasonably satisfactory to the
Agent, does not, for thirty (30) or more consecutive days, contain funds and/or
other items of value which, in the aggregate, exceed the U.S. Dollar equivalent
of Two Million and No/100 Dollars ($2,000,000.00).

“Swing Line Commitment” shall mean the Swing Line Lender’s obligation to make
Swing Line Loans to the Borrowers in an aggregate principal amount not to exceed
the Swing Line Commitment Amount.

“Swing Line Commitment Amount” shall mean Twenty Million and No/100 Dollars
($20,000,000.00).”

4. Z-Tech Acquisition Consent. The Agent and the Lenders hereby (a) consent to
the acquisition by the Primary Operating Company of all of the issued and
outstanding capital stock of Z-Tech, and (b) acknowledge that such acquisition
shall not count against the dollar basket with respect to any Permitted
Acquisition set forth in Section 7,l(d)(ii)(H) of the Loan Agreement, subject to
the terms, covenants, agreements and conditions set forth in this Modification,
including without limitation, the following:

(A) The Primary Operating Company shall have acquired all of the issued and
outstanding capital stock of Z-Tech, free and clear of all liens, claims,
encumbrances and any other restrictions or limitations on transfer thereof
(other than Permitted Liens), and the Z-Tech Acquisition shall have been
consummated in accordance with the Z-Tech Acquisition Agreement, subject to the
grant of any waivers thereunder or modifications thereto (a copy of each of
which shall be provided to the Agent and its counsel prior to the Borrowers’ use
of any Loan proceeds for the Z-Tech Acquisition);

(B) Simultaneously with the Z-Tech Acquisition, Z-Tech shall have become joined
to the Loan Agreement, the Notes and the other Loan Documents as a “Borrower”
thereunder by executing this Modification and all other documents, instruments
and agreements requested by the Agent and the Lenders in connection therewith;

(C) The Borrowers shall have delivered to the Agent and its counsel, in form and
substance satisfactory to the Agent and its counsel in all respects, each of the
following items:

(i) a true, correct and complete copy of the fully executed Z-Tech Acquisition
Agreement, together with all schedules and exhibits attached thereto and/or
referenced therein and all other documents, instruments and agreements executed,
issued and/or delivered in connection with the Z-Tech Acquisition;

(ii) the articles of incorporation (or comparable formation documents) of Z-
Tech, together with all amendments thereto, recently certified by the applicable
governmental authority of the jurisdiction of organization or incorporation;

 

4



--------------------------------------------------------------------------------

(iii) the by-laws or operating agreements of Z-Tech, together with all
amendments thereto, recently certified by a duly authorized corporate officer of
Z-Tech;

(iv) corporate resolutions of the board of directors (or similar governing body)
of Z-Tech, authorizing the execution and delivery of this Modification and
related agreements, and the performance of the transactions contemplated hereby,
together with an incumbency certificate, certified by a duly authorized
corporate officer of Z-Tech;

(v) a recent good standing certificate issued by the jurisdiction of formation
or incorporation of Z-Tech, together with recent foreign qualification
certificates issued by the comparable state or country office where the nature
of Z-Tech’s business requires Z-Tech to be qualified to do business in such
state or country;

(vi) recent judgment and tax lien search results of Z-Tech for each jurisdiction
(county and state) where any assets of Z-Tech having a book value in excess of
One Hundred Thousand and No/100 Dollars ($100,000.00) are located, and where
Z-Tech is organized, together with recent UCC search results for Z-Tech and each
domestic Borrower from its jurisdiction of organization or incorporation brought
down from August 1, 2006;

(vii) a duly executed and delivered joinder to contribution agreement from
Z-Tech;

(viii) a pro forma quarterly covenant compliance/non-default certificate in the
form attached as Exhibit 5 to the Loan Agreement, reporting results for the
quarter ending March 31, 2007;

(ix) one or more opinions of counsel with respect to Z-Tech’s execution and
delivery of this Modification, the performance by Z-Tech of all transactions
contemplated hereby (including, without limitation, the joinder of Z-Tech), the
consummation of the Z-Tech Acquisition and such other matters as the Agent or
its counsel may require;

(x) if necessary for availability purposes, a pro forma Borrowing
Base/Non-Default Certificate, in the form attached as Exhibit 4 to the Loan
Agreement, setting forth the Borrowing Base for the Borrowers and Z-Tech on a
pro forma basis as of April 30, 2007, as if the Z-Tech Acquisition had been
consummated on such date1;

(xi) evidence of insurance and related certificates, including but not limited
to, fire, hazard, extended coverage, product and other liability, workmen’s
compensation, business interruption, umbrella and key man insurance, in form and
substance satisfactory to the Agent and its counsel in all respects.

--------------------------------------------------------------------------------

1

The parties hereto acknowledge and agree that Z-Tech’s results will be included
in the May 31, 2007 Borrowing Base Certificate/Non-Default Certificate.

 

5



--------------------------------------------------------------------------------

(D) The Agent, for itself and for the ratable benefit of the Lenders, shall have
been granted a valid, binding and enforceable first priority perfected lien and
security interest (subject only to Permitted Liens) in and to (a) all assets of
Z-Tech; and (b) all of the issued and outstanding capital stock or limited
liability company interests (as applicable) of Z-Tech. In connection therewith,
the Agent shall have received duly executed, undated stock powers and original
stock certificates (if any); and

(E) On or prior to one (1) year from the date hereof, the Borrowers shall cause
all primary cash collection accounts (each, a “Primary Cash Collection Account”)
of Z-Tech to be maintained with the Agent, and all other primary bank accounts
(each, a “Primary Bank Account” and together with the Primary Cash Collection
Accounts, each a “Covered Account” and collectively, the “Covered Accounts”) of
Z-Tech to be maintained with a Lender. On or prior to thirty (30) days from the
date hereof, the Borrowers shall cause any third party depository institution
maintaining a Primary Cash Collection Account of Z-Tech, to enter into a wire
transfer arrangement with respect to such Primary Cash Collection Account, in
form and substance reasonably satisfactory to the Agent; provided, however, that
(a) in all events, all Covered Accounts shall be maintained solely with the
Agent or a Lender (as applicable) on or prior to one (1) year from the date
hereof, and (b) this Section shall not require Z-Tech to transfer any Covered
Account that would not otherwise be covered by Section 6.8 of the Loan
Agreement; and provided, further, that this Section shall not be construed to
require Z-Tech to take or omit to take any action or transfer any Covered
Account (individually and collectively, the “Excluded Bank Accounts”) that would
violate any applicable laws or regulations (including, without limitation,
ERISA). It is expressly agreed and understood that for so long as Z-Tech shall
maintain any Covered Account (other than the Excluded Bank Accounts) with any
depository institution other than the Agent or a Lender, then such Covered
Account: (a) shall be used solely for the deposit/receipt of cash, checks and
other remittances owing to Z-Tech from time to time; (b) shall be at all times,
free and clear of any and all liens, claims and encumbrances (other than the
security interest of the Agent granted hereby); and (c) shall secure the
Obligations.

5. Joinder. Z-Tech is hereby joined as a party to and agrees to be bound by the
terms and conditions of the Loan Agreement, the Notes and the other Loan
Documents, to the same extent as if it were an original signatory thereto and
originally named therein as a Borrower or Maker (as the case may be). Z-Tech
hereby makes all of the representations and warranties set forth in the Loan
Agreement (as modified or supplemented hereby) and each other Loan Document to
which more than one (1) Borrower is a party thereto and grants to the Agent, for
the ratable benefit of the Lenders, a valid and enforceable first priority
security interest in and to all of its assets constituting Collateral, free and
clear of all liens, claims and encumbrances (other than any liens expressly
permitted pursuant to the Loan Agreement and liens approved in writing by the
Agent). Z-Tech further acknowledges and agrees that it shall be jointly and
severally liable for the performance of any and all past, present and future
obligations of the Borrower(s) in connection with any of the Note(s), the Loan
Agreement and/or the other Loan Documents; it being understood and agreed that
any and all references in the Note(s), the Loan Agreement and/or the other Loan
Documents to “the Borrower” shall mean Z-Tech, individually and/or collectively
with all other Borrowers.

6. Exhibit Substitutions. Schedule 1 and Exhibit 4 attached to the Loan
Agreement are hereby deleted in their entirety and Schedule 1 and Exhibit 4
attached hereto substituted in lieu thereof.

7. Updated Schedules. The Borrowers shall have delivered to the Agent and its
counsel, in form and substance satisfactory to the Agent and its counsel in all
respects, updated schedules to the Loan Agreement, all of which shall be
attached and be deemed a part of the Loan Agreement.

 

6



--------------------------------------------------------------------------------

8. Expenses. The Borrowers shall have paid to the Agent (for the ratable benefit
of the Lenders) in immediately available funds, an upfront fee in the amount of
Forty-five Thousand and No/100 Dollars ($45,000.00), which, each of the
Borrowers acknowledge, has been fully earned as of the date hereof. The
Borrowers shall also pay all of the Agent’s costs and expenses associated with
this Modification and the transactions referenced herein or contemplated hereby,
including, without limitation, the Agent’s reasonable legal fees and expenses.

9. Conditions Precedent. As a condition precedent to the effectiveness of this
Modification, the Agent and its counsel shall have received the following, each
in form and substance satisfactory to the Agent and its counsel in all respects:
(a) a fully executed copy of this Modification; and (b) such other documents,
instruments, certificates of good standing, corporate resolutions, limited
liability company consents, UCC financing statements, opinions, certifications,
schedules to be attached to the Loan Agreement and agreements as the Agent may
reasonably request, each in such form and content and from such parties as the
Agent shall require.

10. Miscellaneous.

(i) Each Borrower hereby represents, warrants, acknowledges and agrees that as
of the date hereof (i) there are no set-offs, defenses, deductions or
counterclaims against and no defaults under any of the Notes, the Loan Agreement
or any other Loan Document; (ii) no act, event or condition has occurred which,
with notice or the passage of time, or both, would constitute a default under
any of the Notes, the Loan Agreement or any other Loan Document; (iii) all of
the representations and warranties of the Borrowers contained in the Loan
Agreement are true and correct as of the date hereof (except to the extent that
such representations and warranties expressly relate solely to an earlier date),
unless the Borrowers are unable to remake and redate any such representation or
warranty, in which case the Borrowers have previously disclosed the same to the
Agent and the Lenders in writing, and such inability does not constitute or give
rise to an Event of Default; (iv) all schedules attached to the Loan Agreement
with respect to any particular representation and warranty of the Borrowers set
forth in the Loan Agreement (as modified) remain true, accurate and complete;
(v) all accrued and unpaid interest and fees payable with respect to the Loan
have been paid; and (vi) there has been no material adverse change in the
business, property or condition (financial or otherwise) of the Borrowers since
the date of the most recent financial statements listed on Schedule 5.3.

(ii) The Borrowers, and their respective representatives, successors and
assigns, hereby jointly and severally, knowingly and voluntarily RELEASE,
DISCHARGE, and FOREVER WAIVE and RELINQUISH any and all claims, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, actions, and causes of action of whatsoever kind or nature,
whether known or unknown, which they have, may have, or might have or may assert
now or in the future against the Agent and/or the Lenders directly or
indirectly, arising out of, based upon, or in any manner connected with any
transaction, event, circumstance, action, failure to act, or occurrence of any
sort or type, in each case related to, arising from or in connection with the
Loan, whether known or unknown, and which occurred, existed, was taken,
permitted, or begun prior to the date hereof (including, without limitation, any
claim, demand, obligation, liability, defense, counterclaim, action or cause of
action relating to or arising from the grant by the Borrowers to the Agent
and/or the Lenders of a security interest in or encumbrance on collateral that
is, was or may be subject to, or an agreement by which the Borrowers are bound
and which contains, a prohibition on further mortgaging or encumbering the
same). The Borrowers hereby acknowledge and agree that the execution of this
Modification by the Agent and the Lenders shall not constitute an acknowledgment
of or an admission by the Agent and/or the Lenders of the existence of any such
claims or of liability for any matter or precedent upon which any liability may
be asserted.

 

7



--------------------------------------------------------------------------------

(iii) Except as expressly set forth herein, nothing contained in this
Modification is intended to or shall otherwise act to nullify, discharge, or
release any obligation incurred in connection with the Notes, the Loan Agreement
and/or the other Loan Documents or to waive or release any collateral given by
any Borrower to secure the Notes, nor shall this Modification be deemed or
considered to operate as a novation of the Notes, the Loan Agreement or the
other Loan Documents. Except to the extent of any express conflict with this
Modification or except as otherwise expressly contemplated by this Modification,
all of the terms and conditions of the Notes, the Loan Agreement and the other
Loan Documents shall remain in full force and effect, and the same are hereby
expressly approved, ratified and confirmed. In the event of any express conflict
between the terms and conditions of the Notes, the Loan Agreement or the other
Loan Documents and this Modification, this Modification shall be controlling and
the terms and conditions of such other documents shall be deemed to be amended
to conform with this Modification.

(iv) If any term, condition, or any part thereof, of this Modification, the Loan
Agreement or of the other Loan Documents shall for any reason be found or held
to be invalid or unenforceable by any court or governmental agency of competent
jurisdiction, such invalidity or unenforceability shall not affect the remainder
of such term, provision or condition nor any other term, provision, or condition
of this Modification, the Loan Agreement and the other Loan Documents, and this
Modification, the Loan Agreement and the other Loan Documents shall survive and
be construed as if such invalid or unenforceable term, provision or condition
had not been contained therein.

(v) Each Borrower acknowledges that, at all times prior to and through the date
hereof, the Agent and the Lenders have acted in good faith and have conducted
themselves in a commercially reasonable manner in their relationship with such
Borrower in connection with this Modification and in connection with the
obligations of the Borrowers to the Agent and the Lenders under the Loan; the
Borrowers hereby waiving and releasing any claims to the contrary.

(vi) Each Borrower, Lender and the Agent hereby acknowledges and agrees that,
from and after the date hereof, all references to the “Loan Agreement” set forth
in any Loan Document shall mean the Loan Agreement, as modified pursuant to this
Modification and any other modification of the Loan Agreement dated prior to the
date hereof.

(vii) Each Borrower hereby represents and warrants that, as of the date hereof,
such Borrower is indebted to the Lenders in respect of the amounts due and owing
under the Notes, all such amounts remain outstanding and unpaid and all such
amounts are payable in full, without offset, defenses, deduction or counterclaim
of any kind or character whatsoever.

(viii) Each Borrower acknowledges (a) that it has participated in the
negotiation of this Modification, and no provision of this Modification shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision; (b) that
it has had access to an attorney of its choosing in the negotiation of the terms
of and in the preparation and execution of this Modification, and it has had the
opportunity to review, analyze, and discuss with its counsel this Modification,
and the underlying factual matters relevant to this Modification, for a
sufficient period of time prior to the execution and delivery hereof; (c) that
all of the terms of this Modification

 

8



--------------------------------------------------------------------------------

were negotiated at arm’s length; (d) that this Modification was prepared and
executed without fraud, duress, undue influence, or coercion of any kind exerted
by any of the parties upon the others; and (e) that the execution and delivery
of this Modification is the free and voluntary act of such Borrower.

(ix) This Modification shall be governed by the laws of the Commonwealth of
Virginia (without regard to conflict of laws provisions) and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(x) This Modification may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall be deemed one
and the same instrument. Signature pages may be exchanged by facsimile or
electronic mail and each party hereto agrees to be bound by its facsimile
signature and/or pdf signature.

[The Remainder of This Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Modification as of the
date first above written,

 

    BORROWERS: ATTEST:     ICF INTERNATIONAL, INC., [Corporate Seal]     a
Delaware corporation By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern      

Title:

  TREASURER ATTEST:    

ICF CONSULTING GROUP, INC.,

[Corporate Seal]     a Delaware corporation By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  TERRANCE MCGOVERN      

Title:

  TREASURER WITNESS:    

ICF CONSULTING LIMITED,

   

a private limited company organized under the laws of England

and Wales

By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky       Title:   Director ATTEST:
   

COMMENTWORKS.COM COMPANY, L.L.C.

   

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  TERRANCE MCGOVERN      

Title:

  TREASURER ATTEST:    

THE K.S. CRUMP GROUP, L.L.C.,

   

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  TERRANCE MCGOVERN      

Title:

  TREASURER ATTEST:    

ICF INCORPORATED, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER



--------------------------------------------------------------------------------

ATTEST:     ICF INFORMATION TECHNOLOGY, L.L.C.,     a Delaware limited liability
company By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  TERRANCE McGOVERN      

Title:

  TREASURER ATTEST:    

ICF RESOURCES, L.L.C.,

   

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

SYSTEMS APPLICATIONS INTERNATIONAL, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

ICF ASSOCIATES, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

ICF SERVICES COMPANY, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

ICF CONSULTING SERVICES, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER

 

11



--------------------------------------------------------------------------------

ATTEST:     ICF EMERGENCY MANAGEMENT SERVICES, LLC,     a Delaware limited
liability company By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern

Title:

  CORP. SECRETARY    

Title:

  TREASURER WITNESS:    

ICF CONSULTING PTY LTD,

   

an Australian corporation

By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky       Title:   Director ATTEST:
   

ICF CONSULTING CANADA, INC.,

[Corporate Seal]    

a Canadian corporation

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN

Title:

  CORP. SECRETARY     Title:   TREASURER WITNESS:    

ICF/EKO, a Russian corporation

By:  

/s/ Susan Wolf

    By:  

/s/ Kenneth B. Kolsky

Name:   Susan Wolf     Name:   Kenneth B. Kolsky       Title:   Director
WITNESS/ATTEST:    

ICF CONSULTORIA DO BRASIL LTDA.,

     

a Brazilian limited liability company

      By:   ICF CONSULTING GROUP, INC.,         a Delaware corporation By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN

Title:

  CORP. SECRETARY     Title:   TREASURER ATTEST:    

ICF CONSULTING SERVICES, L.L.C.,

     

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance Mcgovern

Title:

  CORP. SECRETARY     Title:   TREASURER

 

12



--------------------------------------------------------------------------------

ATTEST:     SYNERGY, INC., [Corporate Seal]     a District of Columbia
corporation By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern      

Title:

  TREASURER ATTEST:    

SIMULATION SUPPORT, INC.,

[Corporate Seal]    

a Virginia corporation

By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern      

Title:

  TREASURER ATTEST:    

ICF BIOMEDICAL CONSULTING, LLC,

   

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   Terrance Mcgovern       Title:   TREASURER
ATTEST:    

ICF PROGRAM SERVICES, L.L.C.,

   

a Delaware limited liability company

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

CALIBER ASSOCIATES, INC.,

[Corporate Seal]    

a Virginia corporation

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN     Title:   TREASURER
ATTEST:     COLLINS MANAGEMENT CONSULTING, INC., [Corporate Seal]    

a Virginia corporation

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER

 

13



--------------------------------------------------------------------------------

ATTEST:     FRIED & SHER, INC., [Corporate Seal]     a Virginia corporation By:
 

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern      

Title:

  TREASURER ATTEST:    

ADVANCED PERFORMANCE CONSULTING GROUP, INC.,

[Corporate Seal]    

a Maryland corporation

By:  

/s/ Judith B. Kassel

   

By:

 

/s/ Terrance McGovern

Name:   Judith B. Kassel    

Name:

  Terrance Mcgovern      

Title:

  TREASURER ATTEST:    

ENERGY AND ENVIRONMENT ANALYSIS, INCORPORATED

[Corporate Seal]    

a Virginia corporation

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER
ATTEST:    

Z-TECH CORPORATION,

[Corporate Seal]    

a Maryland corporation

By:  

/s/ Judith B. Kassel

    By:  

/s/ Terrance McGovern

Name:   Judith B. Kassel     Name:   TERRANCE McGOVERN       Title:   TREASURER

 

14



--------------------------------------------------------------------------------

    LENDER(S):     CITIZEN BANK OF PENNSYLVANIA,     a Pennsylvania state
chartered bank      

By:

 

/s/ Leslie Grissard

     

Name:

 

Leslie Grissard

     

Title:

  Senior Vice President    

CHEVY CHASE BANK, F.S.B.,

   

a federal savings bank

     

By:

 

/s/ Owen B. Burman

     

Name:

  Owen B. Burman      

Title:

  Vice President    

PNC BANK, NATIONAL ASSOCIATION,

   

as successor-in-interest to Riggs Bank, N.A., a national banking

association

      By:  

/s/ Douglas T. Brown

      Name:   Douglas T. Brown       Title:   Senior Vice President    

COMMERCIAL BANK, N.A.,

   

a national banking association

      By:  

/s/ Frank Merendino

      Name:  

Frank Merendino

      Title:   Vice President     AGENT:    

CITIZENS BANK OF PENNSYLVANIA,

a Pennsylvania state chartered bank, as Agent

      By:  

/s/ Leslie Grissard

      Name:  

Leslie Grissard

    Title:   Senior Vice President

 

15